JUSTICE REGNIER
dissenting.
¶20 Disregarding the hearsay matters, I believe there was sufficient testimony presented by Dr. Evans to support the District Court’s conclusion that D.L.T. was a danger to herself and others.
¶21 Dr. Evans testified that D.L.T. suffered from a serious mental illness which she diagnosed as bipolar affective disorder. More problematical, D.L.T. was refusing medication. The psychiatrist further observed that D.L.T. was not a cooperative patient nor did she respond well to treatment recommendations. It was Dr. Evans’ opinion that D.L.T. suffered from a lack of insight which she characterized as delusional and psychotic. Because of this combination, Dr. Evans *302testified that D.L.T.’s untreated mental condition posed a threat to the community. These observations and medical conclusions were not based on hearsay but on Dr. Evans’ personal observations. In my view, this testimony alone supports the District Court’s commitment. The District Court focused on this testimony and also concluded that D.L.T. was a threat to the community in her untreated condition. See Finding of Fact No. 12.
¶22 I would affirm the District Court and dissent from our failure to do so.